      Case 2:20-cv-01430-RFB-NJK Document 44 Filed 06/11/21 Page 1 of 5



1    Scott E. Gizer, Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Specially-Appearing Defendant OLD REPUBLIC
7    TITLE INSURANCE GROUP, INC. and Defendants
     OLD REPUBLIC NATIONAL TITLE INSURANCE
8    COMPANY and OLD REPUBIC TITLE COMPANY OF
     NEVADA
9                               UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11      WELLS FARGO BANK, N.A., AS                 Case No.: 2:20-cv-01430-RFB-NJK
        TRUSTEE, ON BEHALF OF THE
12      HOLDERS OF THE HARBORVIEW                  STIPULATION AND ORDER TO STAY
        MORTGAGE LOAN TRUST MORTGAGE
13      LOAN PASS-THROUGH CERTIFICATES,
        SERIES 2006-12,
14
                            Plaintiff,
15
                     vs.
16
        OLD REPUBLIC TITLE INSURANCE
17      GROUP; et al.,
18                          Defendants.
19

20

21

22

23

24

25

26

27

28


                                  STIPULATION AND ORDER TO STAY
     618509.1
         Case 2:20-cv-01430-RFB-NJK Document 44 Filed 06/11/21 Page 2 of 5



1               Plaintiff Wells Fargo Bank, N.A., as Trustee, on Behalf of the Holders of the Harborview
2    Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-12 (“WFB”), and
3    Defendants Old Republic National Title Insurance Company (“Old Republic”), Old Republic
4    Title Insurance Group, Inc. (“ORTIG”) and Old Republic Title Company of Nevada
5    (“ORTCNV”) (collectively, the “Parties”), by and through their counsel of record, hereby
6    stipulate and agree as follows, subject to the approval of the District Court:
7               This is one of several title insurance coverage disputes pending in this district following an
8    HOA foreclosure sale. The case was originally filed in Nevada state court. ECF No. 1.
9    Defendant Old Republic removed the action based on diversity jurisdiction. Id. WFB filed a
10   motion to remand this matter to the Eighth District Court (ECF No. 10) (“WFB’s Motion for
11   Remand”). Defendants have each filed motions to dismiss (ECF Nos. 25-27).
12              On December 28, 2020, Magistrate Judge Koppe granted the Parties’ stipulation to limit
13   discovery and stay discovery deadlines pending a decision on WFB’s Motion for Remand (ECF
14   No. 40). However, the Parties now have agreed to stay all discovery in this case to preserve
15   judicial resources and the Parties’ resources.
16              To the extent the Court exercises jurisdiction over this matter, this case, like the majority
17   of HOA title insurance cases pending in this district, concerns the ALTA 1992 loan policy of title
18   insurance with form 1 coverage, along with the CLTA 100/ALTA 9 Endorsement and the CLTA
19   115.2/ALTA 5 Endorsement (while others concern the similar CLTA 115.1/ALTA 4
20   Endorsement).
21              One such matter is on appeal in Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co.,
22   Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC) (the “Wells
23   Fargo II Appeal”). The parties to that case—whose counsel are also counsel in this action—have
24   been advised that the Ninth Circuit is considering the Wells Fargo II Appeal for oral argument.1
25

26
     1
27     The Court had indicated it would hear oral argument in Summer, 2021. The Ninth Circuit
     subsequently ordered the parties to participate in another pre-mediation conference, which took
28   place earlier this week. A new date or time frame for oral argument has not been provided, but
     the parties anticipate that a new date will be provided soon.
                                                        1
                                        STIPULATION AND ORDER TO STAY
     618509.1
      Case 2:20-cv-01430-RFB-NJK Document 44 Filed 06/11/21 Page 3 of 5



1               The Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the Wells Fargo
2    II Appeal will likely touch upon issues regarding the interpretation of the title insurance policy
3    that could potentially affect the disposition of this action, particularly given some of the
4    similarities between the policy at issue in Wells Fargo II Appeal and the policy here.
5               Because the Wells Fargo II Appeal has the potential to resolve certain matters at issue in
6    this case, to the extent the Court finds it has jurisdiction to hear this dispute, the Parties stipulate
7    and agree that a complete stay of discovery in this particular case pending the outcome of Wells
8    Fargo II Appeal is appropriate.
9               NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
10   stipulate and agree as follows:
11              1. Discovery between the Parties in the instant action shall immediately be STAYED
12                 pending the earlier of the disposition of either WFB’s Motion for Remand or the Wells
13                 Fargo II Appeal. The Parties shall not file any motions to enforce party discovery
14                 while this stay is pending.
15              2. The Parties shall not file any additional dispositive motions while this stay is pending.
16              3. Each of the Parties shall be excused from responding to any now-outstanding
17                 discovery requests propounded by the other until after the stay is lifted.
18              4. The scheduling order previously entered in this action shall be hereby VACATED.
19              5. Each of the Parties may request a further Fed. R. Civ. P. 26(f) conference at any time
20                 180 days after the order granting this stipulation.
21              6. By entering into this stipulation, none of the Parties is waiving its right to subsequently
22                 move the Court for an order lifting the stay in this action.
23

24

25

26

27

28

                                                           2
                                       STIPULATION AND ORDER TO STAY
     618509.1
      Case 2:20-cv-01430-RFB-NJK Document 44 Filed 06/11/21 Page 4 of 5



1               7. Nothing contained in this stipulation will prevent the Parties from propounding and
2                  enforcing subpoenas to third parties.
3
     Dated: June 9, 2021                              WRIGHT, FINLAY & ZAK
4

5                                                     By:        /s/-Darren T. Brenner
                                                               DARREN T. BRENNER
6                                                              Attorneys for Plaintiff WELLS FARGO
                                                               BANK, N.A., AS TRUSTEE, ON BEHALF
7                                                              OF THE HOLDERS OF THE
                                                               HARBORVIEW MORTGAGE LOAN
8                                                              TRUST MORTGAGE LOAN PASS-
                                                               THROUGH CERTIFICATES, SERIES 2006-
9                                                              12
10

11
     Dated: June 9, 2021                              EARLY SULLIVAN WRIGHT GIZER & McRAE
12                                                    LLP
13
                                                      By:        /s/-Sophia S. Lau
14
                                                               SCOTT E. GIZER
                                                               SOPHIA S. LAU
15
                                                               Attorneys for Specially-Appearing Defendant
                                                               OLD REPUBLIC TITLE INSURANCE
16
                                                               GROUP, INC. and Defendants
                                                               OLD REPUBLIC NATIONAL TITLE
17
                                                               INSURANCE COMPANY and OLD
                                                               REPUBIC TITLE COMPANY OF NEVADA
18

19   IT IS SO ORDERED.

20              Dated this _____        JUne
                            11 day of _____________, 2021.

21                                                     _______________________________________
                                                                 RICHARD F. BOULWARE
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                                           3
                                      STIPULATION AND ORDER TO STAY
     618509.1
      Case 2:20-cv-01430-RFB-NJK Document 44 Filed 06/11/21 Page 5 of 5



1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on June 9, 2021, I electronically filed the foregoing with the Clerk of
4    the Court using the CM/ECF system which will send notification of such filling to the Electronic
5    Service List for this Case.
6               I declare under penalty of perjury under the laws of the United States of America that the
7    foregoing is true and correct.
8

9                                                    /s/ D’Metria Bolden
                                                      D’METRIA BOLDEN
10
                                                      An Employee of EARLY SULLIVAN
11                                                    WRIGHT GIZER & McRAE LLP

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           4
                                       STIPULATION AND ORDER TO STAY
     618509.1
